Citation Nr: 0720634	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-10 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim seeking service connection for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel






INTRODUCTION

The veteran had active duty service from July 1973 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2004 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota. 

After the issuance of the February 2005 statement of the 
case, and certification to the Board in May 2005, the veteran 
submitted a February 2006 statement and additional evidence 
consisting of a letter from Dr. Ho dated in January 2006.  
See 38 C.F.R. § 20.1304 (2006).  The Board notes that the 
veteran waived agency of original jurisdiction (AOJ) 
consideration of such evidence.  Id.  Therefore, the Board 
may properly consider such evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he contracted hepatitis C while in 
service.  The Board finds that a remand is necessary in order 
to obtain the veteran's separation examination, which is not 
associated with the claims file, to invite the veteran to 
submit any additional evidence verifying his receipt of 
tattoos during service, and to provide notice in accordance 
with the Veteran's Claims Assistance Act of 2000 (VCAA).  

The Board observes that the medical opinions of record 
consistently find that the veteran more likely than not has 
had hepatitis C for 25 to 30 years and that the veteran could 
have contracted the virus from intravenous (IV) drug use or 
tattooing during service.  As a matter of law, for claims 
filed after October 31, 1990, compensation for a disability 
that is a result of the claimant's own use of drugs is 
precluded.  See 38 C.F.R. § 3.301(a).  Specifically, 38 
U.S.C.A. § 1110 states that "no compensation shall be paid if 
the disability is the result of the person's own willful 
misconduct or abuse of alcohol or drugs."  See also 38 C.F.R. 
§§ 3.1(n), 3.301.  However, as no medical evidence has linked 
the veteran's hepatitis C infection solely with his IV drug 
use, but rather attributes the infection to either IV drug 
use or his tattoos, the Board finds it necessary to remand 
for verification that the veteran received tattoos while in 
service.

In this regard, the Board observes that the veteran's July 
1973 entrance examination revealed no identifying body marks, 
scars or tattoos.  As such, the Board notes that the 
veteran's separation examination may show tattoos the veteran 
received in service.  However, such examination is not 
associated with the claims file.  A search should be 
conducted for the veteran's complete service medical records, 
to include his service separation examination.  Additionally, 
the veteran should be invited to submit evidence that would 
support his contention that he received tattoos while in 
service, to include statements from friends, family, and 
fellow service members, or photographs.   

Further, the VCAA is applicable to the claim now before the 
Board.  In a letter dated October 2003, the veteran was 
advised of the evidence necessary to substantiate his new and 
material claim, as well as his and VA's respective 
responsibilities in obtaining such evidence.  He was also 
informed of the element of his claim, namely a nexus between 
his hepatitis C and service, that was found insufficient in 
the prior January 2001 rating decision in accordance with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, such 
letter did not request that the veteran provide any evidence 
in his possession that pertains to his claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additionally, the Court 
of Appeals for Veterans' Claims held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3159(b) 
apply to all five elements of a service connection claim, 
including the degree of disability and the effective date of 
an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran has not been advised of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability now on appeal.  Therefore, 
this remand for substantive development will also enable VA 
to provide appropriate notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3159(b), that informs the veteran as to the type 
of evidence that is needed to establish both a disability 
rating and an effective date for the disability on appeal, as 
well as request that he send any evidence pertinent to his 
claim to VA.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be sent a VCAA 
notice letter that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date 
for the disability now on appeal and 
request that the veteran submit any 
evidence in his possession that 
pertains to his claim in accordance 
with Dingess/Hartman and Pelegrini, 
supra.  Additionally, such letter 
should invite the veteran to submit 
evidence that would support his 
contention that he received tattoos 
while in service, to include statements 
from friends, family, and fellow 
service members, or photographs.   

2.	A search should be conducted for the 
veteran's complete service medical 
records, to include his service 
separation examination.  If necessary, 
the veteran may be requested to fill 
out NA Forms 13055 (Request for 
Information Needed to Reconstruct 
Medical Data) and 13075 (Questionnaire 
About Military Service).  Requests 
should be made in order to obtain the 
veteran's separation examination from 
appropriate sources, to include NPRC, 
any alternate sources, or via 
reconstruction.  A response, negative 
or positive should be documented in the 
claims file.  Requests must continue 
until it is determined that the records 
sought do not exist or that further 
efforts to obtain those records would 
be futile.  All attempts to obtain or 
reconstruct the veteran's service 
medical records should be documented.

After completing the above actions, and any other development 
as may be indicated by any response received as a consequence 
of the actions taken in the preceding paragraphs, the 
veteran's new and material claim should be readjudicated.  If 
the claim remains denied, the veteran and his representative 
should be issued a supplemental statement of the case.  An 
appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



